DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: This application is in condition for allowance except for the presence of claims 10-17 directed to invention non-elected without traversed on 11/29/2021.  Accordingly, claims 10-17 have been cancelled.
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination  of other limitations recited in the claim including a prosthetic heart valve that includes a commissure post having a free end and an opposite end coupled to a frame; an anterior anchoring tab coupled to an anterior portion of the expandable frame adjacent the downstream end, wherein the anchoring tab extends radially outward from the expandable frame and the anchoring tab is configured to anchor the expandable frame to an anterior portion of the native heart valve, and wherein the anchoring tab is nested within the commissure post when the expandable frame is in the collapsed configuration; and a plurality of prosthetic valve leaflets each having a free end and a fixed end, wherein the fixed end is coupled to the expandable frame, and wherein the commissure post is coupled to at least one of the prosthetic valve leaflets.  Further, the closest prior arts:  Leonhardt et al U.S 5,957,949 et al fail to teach or render obvious a prosthetic heart valve with the above required limitation.  For-example, Leonhardt et al 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771